DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Woodworth on 02/10/2022.
9. (Currently Amended) An additive manufacturing system comprising:
an additive manufacturing base unit comprising:
	a frame;
	a power source having an outlet;
	a build area;
	a build material distributor;
	a coalescing agent distributor;
		a fusing module releasably connected to the additive manufacturing base unit, the fusing module comprising:
			a housing;
			a reflector within the housing;

			an electrical power connector connected to the fusing unit and having a terminal releasably connected to the outlet of the power source; and
			an air outlet port, wherein the fusing module further comprises a module air inlet port coupled to an interior of the housing, the module air inlet port being releasably retained in a sealed state with respect to the air outlet port of the additive manufacturing base unit by the retainer.

	15. (Cancelled)
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable because it incorporates claim 3, where claim 3 was found to be
allowable in the previous action filed on 10/18/2021.
Claims 2-8 are allowable because they depend on claim 1.
Claim 9 is allowable because it incorporates the subject matter of claim 3, where claim 3 was found to be allowable in the previous action filed on 10/18/2021.
Claims 10-14 are allowable because they depend on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743